Case 1:13-cv-23013-DPG Document 394 Entered on FLSD Docket 11/16/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 13-CIV-23013-GAYLES

  PLEADRO J. SCOTT,

          Plaintiff,
  v.

  LT. C. WESTON AND CPL. R. GOMEZ,

        Defendants.
  __________________________________/

      DEFENDANTS’ MOTION FOR SANCTIONS ARISING OUT OF PLAINTIFF’S
  DISCLOSURE OF CONFIDENTIAL INFORMATION EXCHANGED AT SEPTEMBER
      15, 2020 SETTLEMENT CONFERENCE WITH MAGISTRATE JUDGE REID

          Defendants, Lieutenant Constantina Weston and Corporal Rolando Gomez (together, the

  “Defendants” or “Defendant Officers”), hereby move this Court for sanctions and other

  appropriate relief on account of Plaintiff Pleadro J. Scott’s intentional breach of the confidentiality

  mediation rule.

          This Court ordered the parties to attend a settlement conference. See D.E. 383. On

  September 15, 2020, the parties appeared by telephone conference before Magistrate Judge Lisette

  M. Reid. See D.E. 391. The conference was conducted over three hours and forty minutes, but

  did not result in a settlement. See id. As Judge Reid stated at the conference, and pursuant to

  Local Rule 16.2(g), the settlement conference was confidential and privileged “in all respects as

  provided under federal law and Florida Statutes § 44.405.” S.D. Fla. Local Rule 16.2(g) (emphasis

  added). Despite the clear prohibition, Mr. Scott breached the parties’ confidentiality in a court

  filing in a separate case.

          More specifically, in written opposition to a petition for civil restitution lien pursuant to

  Florida Statutes Sections 960.292 and 960.293 that Miami-Dade County filed in Plaintiff’s
Case 1:13-cv-23013-DPG Document 394 Entered on FLSD Docket 11/16/2020 Page 2 of 5




  criminal case (the “Petition”), Mr. Scott disclosed content from the September 15 confidential

  settlement conference in this case.1 Counsel for Defendants notified Mr. Scott’s civil counsel right

  away of this violation and requested that they advise Mr. Scott to withdraw the filing immediately.

  Counsel separately mailed notification of the violation to Plaintiff directly. Neither effort has had

  the desired effect, that being a withdrawal of the offensive filing or even a commitment to do so.

  Mr. Scott does not, in fact, deny the violation; his only known communication about the matter

  was to advise that his civil counsel “stay in their lane” and their case, so to speak. His civil counsel

  have been happy to do just that despite multiple attempts at conferral, deferring the issue of this

  breach of confidentiality to Mr. Scott and whatever he seeks to do, or not do, in litigating his

  criminal case.

          But the breach of confidentiality occurred in this case, and it is this Court that must hold

  Mr. Scott, a man who has shown no willingness to remedy the breach, accountable. Based on the

  response Mr. Scott provided to his counsel, Defendants reasonably anticipate that Mr. Scott will

  further exacerbate this breach of confidentiality when he appears at a hearing in state court on the

  County’s Petition, which will occur at some point in the near future. Given Mr. Scott’s complete

  disregard for this Court’s rules and state law, as well as his counsel’s apparent unwillingness to

  insist he respect either, Defendants were left with no choice but to seek redress with this Court.

          Florida Statute, Section 44.405, as incorporated by Local Rule 16.2(g), provides that “all

  mediation communications shall be confidential” and “[a] mediation participant shall not

  disclose a mediation communication to a person other than another mediation participant or a

  participant’s counsel.” (Emphasis added). Thus, Mr. Scott cannot disclose confidential mediation

  communications at the upcoming civil trial in this case. He cannot disclose them as part of his


  1
   Should the Court wish to review the filing, Defendants would ask that they be allowed to file it
  under seal so as not to cause further dissemination of the confidential information.

                                                     2
Case 1:13-cv-23013-DPG Document 394 Entered on FLSD Docket 11/16/2020 Page 3 of 5




  criminal case in state court either. He can’t even disclose them to one of his fellow inmates or one

  of his corrections officers. The statute broadly mandates that he cannot disclose confidential

  settlement conference communications to anyone who was not a participant at that September 15,

  2020 settlement conference.

         Mr. Scott’s willful and knowing violation of the confidentiality mediation rule and statute

  subjects him to sanctions in accordance with Florida Statute, Section 44.406. That section provides

  that “[a]ny mediation participant who knowingly and willfully discloses a mediation

  communication in violation of s. 44.405 shall, upon application by any party to a court of

  competent jurisdiction, be subject to remedies” including compensatory damages and attorney’s

  fees. Fla. Stat. § 44.406 (emphasis added). Accordingly, Defendants request that the Court order

  Mr. Scott to immediately desist from disclosing anything related to the confidential settlement

  conference held in this case, and should he continue to refuse to do so, that the Court dismiss this

  case as a sanction for this offense. Additionally, Defendants seek an order imposing sanctions

  against Mr. Scott, including, but not limited to, attorney’s fees associated with having to seek Court

  intervention on this matter. See Abrams-Jackson v. Avossa, 282 F. Supp. 3d 1268, 1272 (S.D. Fla.

  Oct. 13, 2017) (finding counsel violated the Local Rule and Florida Statute by filing confidential

  mediation statement publicly on a docket and awarding attorney’s fees); Rodriguez v. Marble Care

  Int’l, Inc., 863 F. Supp. 2d 1168, 1181 (S.D. Fla. March 5, 2012) (noting a violation of the

  mediation confidentiality rule and the availability of the parties pursuing sanctions under Florida

  Statute, Section 44.406).




                                                    3
Case 1:13-cv-23013-DPG Document 394 Entered on FLSD Docket 11/16/2020 Page 4 of 5




                           CERTIFICATE OF GOOD FAITH CONFERENCE

         I hereby certify that on November 16, 2020, counsel for Defendants conferred with counsel

  for Pleadro Scott, in a good faith effort to resolve by agreement the issue raised in this Motion, but

  no resolution could be reached.

  Dated: November 16, 2020
                                                          Respectfully submitted,

                                                          ABIGAIL PRICE-WILLIAMS
                                                          Miami-Dade County Attorney
                                                          Stephen P. Clark Center
                                                          111 N.W. 1st Street, Suite 2810
                                                          Miami, Florida 33128

                                                        By: /s/ Leigh C. Kobrinski
                                                          Leigh C. Kobrinski
                                                          Assistant County Attorney
                                                          Florida Bar No. 1000369
                                                          E-mail: leigh@miamidade.gov
                                                          Telephone: (305) 375-5151
                                                          Facsimile: (305) 375-5611

                                                          Erica S. Zaron
                                                          Assistant County Attorney
                                                          Florida Bar No. 514489
                                                          Email: zaron@miamidade.gov
                                                          Telephone: (305) 375-5151
                                                          Facsimile: (305) 375-5611

                                                          Counsel for Defendants




                                                    4
Case 1:13-cv-23013-DPG Document 394 Entered on FLSD Docket 11/16/2020 Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified on the attached Service List via transmission of

  Notices of Electronic Filing generated by CM/ECF.

                                                                /s/ Leigh C. Kobrinski
                                                                Leigh C. Kobrinski
                                                                Assistant County Attorney

                                           SERVICE LIST

   Raquel Fernandez, Esq.                              Leigh Carolyn Kobrinski, Esq.
   rfernandez@bilzin.com                               Erica S. Zaron, Esq.
   Brianna Sainte                                      Assistant County Attorneys
   bsainte@bilzen.com                                  County Attorney’s Office
   Benjamin Mitchel                                    Stephen P. Clark Center
   bmitchel@bilzen.com                                 111 N.W. 1st Street, Suite 2810
   1450 Brickell Avenue Suite 2300                     Miami, FL 33128-1993
   Miami, FL 33131                                     Telephone: (305) 375-5151
   Telephone: (305) 374-7580                           Facsimile: (305) 375-5611
   Facsimile: (305) 374-7593                           leigh@miamidade.gov

   Attorneys for Plaintiff                             Attorneys for Defendants
                                                       No Service Necessary




                                                   5
